Case 4:20-cv-00048-SDJ-CAN Document 36 Filed 02/26/21 Page 1 of 2 PageID #: 430




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  BLACKHAWK PAVING, INC.                   §
                                           §
  v.                                       §    CIVIL CASE NO. 4:20-CV-48-SDJ
                                           §
  CPCM, LLC, ET AL.                        §

            MEMORANDUM ADOPTING THE REPORT AND
       RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On February 10, 2021, the Report of

 the Magistrate Judge, (Dkt. #35), was entered containing proposed findings of fact

 and recommendation that Defendant Thomas Pritzkau’s Motion to Set Aside,

 (Dkt. #24), be granted in part.

       Specifically, the Magistrate Judge recommended as follows: (1) the Clerk’s

 Entry of Default, (Dkt. #12), be set aside solely as to Defendant Thomas Pritzkau; (2)

 Plaintiff Blackhawk Paving, Inc. receive $7,500.00 in attorney’s fees, to be paid by

 Defendant Thomas Pritzkau, within forty-five days of entry of this memorandum

 adopting; and (3) if Defendant Thomas Pritzkau fails to pay Blackhawk’s attorney’s

 fees within forty-five days of entry of this memorandum adopting, Pritzkau’s

 answer or other responsive pleading will be stricken and the clerk’s entry of

 default as to Pritzkau will be reinstated. The Magistrate Judge also recommended

 that Defendant Thomas Pritzkau’s Amended Motion to Dismiss, (Dkt. #27), be

 denied without prejudice to refiling.



                                          -1-
Case 4:20-cv-00048-SDJ-CAN Document 36 Filed 02/26/21 Page 2 of 2 PageID #: 431




        Having assessed the Report and the record in this case, and no objections to

 the Report having been timely filed, the Court determines that the Magistrate

 Judge’s Report should be adopted.

        It is therefore ORDERED that Defendant Thomas Pritzkau’s Motion to Set

 Aside, (Dkt. #24), is GRANTED in part. The Clerk’s Entry of Default, (Dkt. #12), is

 SET ASIDE solely as to Defendant Thomas Pritzkau. Plaintiff Blackhawk Paving,
      .
 Inc. shall receive $7,500.00 in attorney’s fees, to be paid by Defendant Thomas

 Pritzkau, within forty-five days of entry of this memorandum adopting. Defendant

 Thomas Pritzkau’s answer or other responsive pleading will be stricken and the

 clerk’s entry of default will be reinstated if he fails to pay these attorney’s fees within

 forty-five days of entry of this memorandum adopting.

        It is further ORDERED that Defendant Thomas Pritzkau’s Amended Motion

 to Dismiss, (Dkt. #27), is DENIED without prejudice to refiling.

         So ORDERED and SIGNED this 26th day of February, 2021.




                                                       ____________________________________
                                                       SEAN D. JORDAN
                                                       UNITED STATES DISTRICT JUDGE




                                            -2-
